In their brief, counsel for appellant inform us that this is an appeal by defendant from an adverse judgment rendered upon the second cause of action set out in plaintiff's complaint; and that "the solitary ground of appeal is that the evidence is insufficient to sustain the findings." The record on appeal has been prepared under the alternative method, without a printed transcript. Upon an appeal presented in this manner the law presumes that, without examining the typewritten transcript, the court will rely solely upon those portions of the record which the parties print in their briefs. (Code Civ. Proc., sec. 953c; Barker Bros. v. Joos, 36 Cal.App. 311, [171 P. 1085].)
Appellant has not printed with his brief a copy of his notice of appeal, nor has he printed any part of the judgment-roll. Therefore, we have not before us any of the findings which he says the evidence is insufficient to sustain. Counsel tell us in their brief that said second cause of action is one inquantum meruit for the reasonable value of lumber alleged to have been furnished to the defendant at his request, used in the erection of a certain building. They say that the evidence is insufficient to show that the lumber was furnished at the request of the defendant. They have printed some extracts from the evidence, but do not even assert it to be a fact that these extracts constitute the whole of the evidence relating to the supposed issue. That there was other evidence on that subject is shown by additional extracts from the evidence as printed in the brief for respondent. These additional extracts as produced by the respondent do tend to show that the lumber was furnished at the request of the defendant.
From the record as presented to us for consideration, we are unable to ascertain what findings were made and we are unable to ascertain that the evidence is insufficient to support any finding made.
The judgment is affirmed.
James, J., and Works, J., pro tem., concurred. *Page 344